In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Dye, J.), dated October 10, 1999, as granted the plaintiff’s cross motion for leave to serve an amended complaint against the Long Island Rail Road.
Ordered that the appeal is dismissed, without costs or disbursements, as the defendant is not aggrieved by the portion of the order appealed from (see, CPLR 5511).
The Supreme Court granted the motion of the defendant, Metropolitan Transportation Authority (hereinafter MTA) to dismiss the complaint. The MTA is not aggrieved by that portion of the order which granted the plaintiff leave to serve the Long Island Rail Road with an amended complaint. A successful party who has obtained the full relief sought is not aggrieved, and therefore has no ground for appeal (see, T.D. v New York State Off. of Mental Health, 91 NY2d 860, 862; Otalora v Solimeo, 276 AD2d 473). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.